Title: To George Washington from Joseph Davenport, 15 December 1787
From: Davenport, Joseph
To: Washington, George



Sr
Mill [Mount Vernon] Decemr 15 1787

Major Washington tells me that you will not Concent for me to keep a horse—but Sir if I pay you What is reasenable and Customary Your Excelency Can not think hard of it—farr be it from me to ask aney thing out of reason—Sir you know to Sell him at this Season of the year. I Cannot Get the worth of him. to winter him out I may as well have none—Sir I Did not Get this horse because I thought You had a right to keep him for me—I ment to pay for his keeping from the first—but Sir Plese to favour me with an answer and your Commands Shall be Obayed by your Friend

Jos. Davenport

